IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

YASIN MUHAMMED BASARDH,
Petitioners,
v. Civil Action No. 05-0889 (ESH)

BARACK H. OBAMA,
President of the United States, et al.,

Respondents.

\J£\/&L\/\)L&\IS&

ORDER

Having considered the Respondents’ ex parte and in camera submissions of
January 23, 2009, and February 20, 2009, the Court finds that the document offered by
Respondents on February 20, 2009 is an adequate substitute for the information presented
on January 23, 2009, Accordingly, it is hereby

ORDERED, that Respondents disclose to the petitioner the classified substitution
presented on February 20, 2009, in lieu of the information contained in Respondents’

submission of January 23, 2009.

Dated:  0   

THE HONORABLE ELLEN S. HUVELLE
UNITED STATES DISTRICT JUDGE